Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 1/15/2021.

As filed, claims 1, 18, 27, 39, 48, 58, 66, and 84-88 are pending, wherein claims 84-88 are new; claims 72, 73, and 83 are withdrawn; and claims 2-17, 19-26, 28-38, 40-47, 49-57, 59-65, 67-71, and 74-82 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 has been considered by the Examiner.

Drawings
The drawings were received on 1/15/2021.  These drawings are acceptable.

Election/Restrictions
Regarding the newly added claims 84-88, these claims are drawn to the invention of elected Group I and thus, these claims will be examined herein.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/20/2021, with respect to claims 1, 2, 5, 14, 15, 18, 27, 36, 39, 45, 48, 55, 58, 66, 72, 73, and 83, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 2, and 66 by Cisar is withdrawn per amendments/remarks and cancellation of claim 2.

The § 102(a)(2) rejection of claims 1, 2, 14, 15, and 66 by Grice is withdrawn per amendments/remarks and cancellation of claims 2, 14, and 15.

The § 103(a) rejection of claims 1, 2, 14, 15, 36, 45, 55, and 66 by Cisar, as evidenced by Berge, is withdrawn per amendments/remarks and cancellation of claims 2, 14, 15, 36, 45, and 55.

The § 103(a) rejection of claims 1, 2, 36, 45, 55, and 66 by Grice, as evidenced by Berge, is withdrawn per amendments/remarks and cancellation of claims 2, 36, 45, and 55.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 2, 14, 15, 36, 45, 55, and 66 by co-pending application No. 16/349,042 and 16/334,335 is withdrawn
The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 2, 14, 15, 36, 45, 55, and 66 by conflicting U.S. Patent No. 10,450,302; 9,771,341; 9,487,495; 10,463,753; and 9,133,148 is withdrawn per amendments/remarks and cancellation of claims 2, 14, 15, 36, 45, and 55.

The claim objection of claims 5, 18, 27, 39, 48, and 58 is withdrawn per amendments/remarks and cancellation of claim 5. 

Claim Objections
Claims 18, 27, 84, and 85 are objected to because of the following informalities:  
a)	Regarding claim 18, the claim recites the phrase, “A crystalline form of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate mono-hydrochloride salt Form 1, or solvate thereof, wherein the crystalline form of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin- 1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate mono-hydrochloride salt Form 1, or solvate thereof, has an X-ray powder diffraction”.
	Such expression can be clarified by reciting -- A crystalline form 1 of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate mono-hydrochloride salt 1 


	Such expression can be clarified by reciting -- A crystalline form 2 of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate mono-hydrochloride salt 2 

c)	Regarding claim 84, the claim recites the phrase, “A pharmaceutical composition comprising the crystalline form of claim 18”.
	Such expression can be clarified by reciting -- A pharmaceutical composition comprising the crystalline form 1 of claim 18 --.

d)	Regarding claim 85, the claim recites the phrase, “A pharmaceutical composition comprising the crystalline form of claim 27”.
Such expression can be clarified by reciting -- A pharmaceutical composition comprising the crystalline form 2 of claim 27 --.



Allowable Subject Matter
Claims 1, 39, 48, 58, 66, and 86-88 are allowed.

Election/Restrictions
Once the entire invention of Group I is allowable, the previously withdrawn claims 72, 73, and 83 will be eligible for rejoinder.  The Examiner recommends the following amendments to the claims to advance the prosecution of this application:
(1)	For claim 72, replace “A method of treating acute pain” to – A method of therapeutically treating acute pain --;
(2)	For claim 73, replace “The method of claim 72 for treating fibromyalgia in a patient in need thereof” to -- A method of therapeutically treating fibromyalgia in a patient in need thereof, comprising administering to the patient in need thereof a therapeutically effective amount of a crystalline form of claim 1 --; and
(3)	For claim 83, replace “A method of treating spasticity” to -- A method of therapeutically treating spasticity --.

Conclusion
Claims 1, 39, 48, 58, 66, and 86-88 are allowed.
Claims 18, 27, 84, and 85 are objected.
Claims 72, 73, and 83 are withdrawn.
Claims 2-17, 19-26, 28-38, 40-47, 49-57, 59-65, 67-71, and 74-82 are cancelled.


This application is in condition for allowance except for the following formal matters: 
1)	the minor language informalities found in claims 18, 27, 84, and 85 as discussed above; and
2)	the suggested amendments for withdrawn claims 72, 73, and 83, which is eligible for rejoinder once the abovementioned minor language informalities are corrected.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626